Citation Nr: 1445528	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating (evaluation) for left fifth finger fracture residuals.

2.  Entitlement to a compensable disability rating (evaluation) for hypertension.

3.  Entitlement to service connection for a right eye disorder (claimed as right lazy eye and visual problems).

4.  Entitlement to service connection for a right elbow disorder (claimed as tendonitis).  

5.  Entitlement to service connection for a back disorder (claimed as spinal stenosis, degenerative disc disease, and low back pain radiating into the lower extremities).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left shoulder disorder (claimed as left shoulder pain).

8.  Entitlement to service connection for a skin disorder (claimed as rash behind the right ear).

9.  Entitlement to a 10 percent disability rating (evaluation) based upon multiple noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1982 to October 1992, and from October 2001 to January 2003.  The Veteran also spent time in the Air National Guard, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2013, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The June 2009 rating decision granted service connection for left fifth finger fracture residuals, assigning a noncompensable rating, and denied service connection for eye, left shoulder, right elbow, and back disorders, a rash behind the right ear, and hypertension.  The October 2013 rating decision granted service connection for hypertension, assigning a noncompensable rating, and denied a 10 percent disability rating based upon multiple noncompensable service-connected disabilities.  The March 2014 rating decision denied service connection for sleep apnea.

In January 2010 and December 2013 substantive appeals (VA Form 9), the Veteran requested a Board videoconference hearing at the local RO in Philadelphia, Pennsylvania, before a Veterans Law Judge sitting in Washington, DC, which was subsequently scheduled for June 2014.  In correspondence received in May 2014, prior to the scheduled Board hearing, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2013).  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).  With a May 2014 written statement, the Veteran submitted a December 2001 private MRI report, which was already of record, and documents relating to the issue of a higher initial rating for hypertension that the Board is remanding below.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for bilateral lower extremity disorders and left third and fourth finger disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2013 and May 2014 written statements from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of a compensable rating for hypertension and service connection for sleep apnea, a skin disorder, and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's left fifth finger fracture residuals have been manifested by subjective feelings of pain, weakness, and locking productive of noncompensable limitation of motion of the left fifth finger.  

2.  For the entire initial rating period, the Veteran's left fifth finger fracture residuals have not more nearly approximated amputation of the little finger with metacarpal resection or loss of use of the hand.

3.  The Veteran's right eye amblyopia is a refractive error of the eyes.

4.  The Veteran did not sustain any superimposed disease or injury of either eye in service.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current right elbow disability.

6.  The Veteran has currently diagnosed degenerative disc disease, mild facet joint arthritis, and spinal stenosis of the lumbar spine.

7.  For the Veteran's first period of active service from December 1982 to October 1992, a back injury or disease was not shown during active service.

8.  For the Veteran's first period of active service from December 1982 to October 1992, symptoms of a back disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

9.  For the Veteran's first period of active service from December 1982 to October 1992, the Veteran's back disabilities first manifested many years after service separation and are not causally or etiologically related to active service.

10.  As a service entrance examination was not conducted prior to the October 2001 period of active service, the presumption of soundness does not apply to this period.

11.  Degenerative disc disease, mild facet joint arthritis, and spinal stenosis clearly and unmistakably existed prior to the October 2001 to January 2003 period of active service.

12.  A preexisting back disorder did not permanently increase in severity during the October 2001 to January 2003 period of active service.

13.  The Veteran has been assigned a schedular disability rating of at least 10 percent for the service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for left fifth finger fracture residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

2.  The criteria for service connection for right eye amblyopia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2013); VAOPGCPREC 82-90.

3.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2013).

4.  For the active duty period from December 1982 to October 1992, a back disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  For the active duty period from October 2001 to January 2003, the criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

6.  As a disability rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.	 § 3.324 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim of entitlement to a 10 percent disability rating based on multiple, noncompensable disability ratings, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With respect to the other issues decided herein, the Veteran was provided notice in March 2009, prior to the initial adjudication of the claims in June 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as the issue of a higher initial rating for left fifth finger fracture residuals comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, Air National Guard treatment records, private treatment records, VA examination reports, and lay statements.

In April and May 2009, pursuant to an Authorization and Consent to Release Information (VA Form 21-4142) submitted by the Veteran, the RO sent requests to the Veteran's employer for all private medical records related to the Veteran's employment.  In April 2009 correspondence, the Veteran was notified that the RO had requested copies of these treatment records, but that it was ultimately his responsibility to provide VA with private treatment records.  In June 2009, the Veteran's employer responded that no medical records could be located.  In a July 2009 notice of disagreement, the Veteran again requested that VA attempt to obtain medical records from his current employer.  
   
In July 2012, January 2013, and July 2013, the RO sent three more requests to the Veteran's employer for medical records.  In July 2012, January 2013, and July 2013, the Veteran was notified that the RO had requested copies of these treatment records, but that it was ultimately the Veteran's responsibility to provide VA with private treatment records.  In March 2013 correspondence, the Veteran's employer responded that medical record information related to the Veteran could not be located.  Based on the above, the Board finds that VA has made reasonable efforts to obtain pertinent records identified by the Veteran.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).   

In a July 2009 notice of disagreement, the Veteran contended that the May 2009 VA examiner forced his finger into different positions while conducting range of motion testing.  In a February 2010 written statement, the Veteran contended that he experienced pain, tenderness, and limited range of motion in the left fifth finger while the VA examiner "coached" his finger into different positions.  In a December 2013 written statement, the Veteran contended that the May 2009 VA examiner did not question him with regard to the claimed right elbow tendonitis and asserted that he experiences moderate to severe pain, popping, and stiffness in the right elbow.  See also July 2009 notice of disagreement.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the May 2009 VA examiner's findings, the Veteran, as a lay person, has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Further, the Board has considered, and found credible, the Veteran's reports of right elbow pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even assuming the credibility of the Veteran's reports of right elbow pain, the Board finds, as discussed below, that the evidence of record reflects that the Veteran does not have a currently diagnosed disability related to the right elbow.

With respect to the left fifth finger, the May 2009 VA examination report notes that both active and passive range of motion testing was conducted.  The Board has also considered, and found credible, the Veteran's reports of left fifth finger pain, weakness, and numbness is assigning the 10 percent disability rating.  Further, there is no assertion or evidence of amputation of the left fifth finger or loss of use of the left hand due to the service-connected finger (what is needed for a higher rating).  The Veteran has not asserted any worsening for which a new VA examination could show findings that a higher rating is met, as additional limitation of motion of the finger, including ankylosis and as due to pain, does not warrant a rating in excess of 10 percent.

Based on the above, the Board finds that the May 2009 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, offered opinions with supporting rationale, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.    

As noted above, the Veteran withdrew the Board hearing request in May 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Initial Rating Left Fifth Finger Fracture Residuals 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the appeal period.

The Veteran is in receipt of a noncompensable disability rating for the service-connected left fifth finger fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Codes that focuses on limitation of motion of the fifth finger (as an individual digit) are Diagnostic Codes 5230 and 5227.  Under Diagnostic Code 5230, a noncompensable rating is assigned for any limitation of motion of the ring or little finger.  Under Diagnostic Code 5227, a noncompensable rating is also assigned for unfavorable or favorable ankylosis of the ring or little finger.

For the index, long, ring, and little fingers (Digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id., Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends generally that he experiences moderate to severe pain and locking in the left fifth finger with repetitive use, overextension, and when awakening in the morning.  See December 2013 written statement.  In a July 2009 notice of disagreement and February 2010 written statement, the Veteran reported that he has pain and diminished sensation associated with the left fifth finger.  In the February 2010 written statement, the Veteran reported increased pain, tenderness, and limitation of motion in the left fifth finger during the change of seasons.  In a May 2014 written statement, the Veteran contended that he experiences moderate to severe pain, weakness, and locking as well as limited movement and use of the left fifth finger with repetitive use, overextension of the finger, and upon awakening due to lack of movement.

At the May 2009 VA examination, the Veteran denied pain, swelling, instability, tingling, or numbness associated with the left fifth finger.  The VA examination report noted a small irregularity on the distal interphalangeal joint on the dorsal aspect without any tenderness upon palpation.    

For the entire initial rating period, the Board finds that the criteria for an initial rating of 10 percent, but no higher, under Diagnostic Code 5003 have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that, for the entire rating period on appeal, the evidence is at least in equipoise as to whether the criteria for a separate 10 percent disability rating under Diagnostic Code 5003 and 38 C.F.R, § 4.59 for painful motion that is manifested to a noncompensable degree have been met.  Throughout the entire rating period on appeal, the Veteran has reported subjective feelings of pain, weakness, and locking that limits the overall motion and use of the left fifth finger; therefore, a 10 percent rating is warranted to the painful, noncompensable limitation of motion. 38 C.F.R. §§ 4.59, 4.71a; Burton, supra.  

As detailed above, the evidence shows that, for the entire initial rating period, the Veteran's left fifth finger fracture residuals have been manifested by subjective feelings of pain, weakness, and locking productive of noncompensable limitation of motion of the left fifth finger.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 10 percent, but no higher, under Diagnostic Code 5003, for painful, but noncompensable limitation of motion, is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any period.  Diagnostic Codes 5227 and 5230, which rate based on limitation of motion of the little finger, assign noncompensable ratings for any ankylosis or limitation of motion of the little finger.  38 C.F.R. § 4.71a.  As such, these Diagnostic Codes do not provide for higher ratings than the 10 percent rating assigned under Diagnostic Code 5003.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  The May 2009 VA examination report notes, upon physical evaluation, range of motion testing of the left fifth finger revealed active, passive, and repetitive motion of the metacarpophalangeal joint to 90 degrees without any complaints of pain or discomfort; active, passive, and repetitive motion of the proximal interphalangeal joint to 95 degrees without pain (this was considered normal due to the Veteran's stature); and active motion of the distal interphalangeal joint to 70 degrees and passively to 80 degrees without pain.  Adduction and abduction strength was noted as normal.      

The Board finds that the Veteran's left fifth finger fracture residuals have not more nearly approximated amputation of the little finger with metacarpal resection (more than one-half the bone lost), which is required for a (maximum) 20 percent rating under Diagnostic Code 5256.  There is no question that the Veteran's left fifth finger disability has caused pain, which has restricted his overall motion; however, even taking into account any additional functional limitation due to pain, the evidence of record indicates near full range of motion for the entire rating period.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion or amputation.

Next, the Veteran is not service connected for a disability including any other fingers; therefore, the Diagnostic Codes rating ankylosis and limitation of motion of multiple joints are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.  

While the Veteran describes limited use of the left hand (see May 2014 written statement), the Veteran has not contended, nor does the weight of the lay and medical evidence show, that he has lost the use of the left hand or lost all effective functioning of the hand due to the service-connected left fifth finger fracture residuals.  A December 2008 private treatment record notes that the Veteran reported left hand pain, numbness, and tingling.  The private treatment record notes that the Veteran developed some pain in the left hand, mostly in the region of the median nerve distribution on the palmar surface.  The private treatment record does not attribute the left hand pain to the service-connected left fifth finger, but rather notes that it is secondary to lifting weights.  Further, the May 2009 VA examination report notes no loss of dexterity in the left hand due to problems with the left fifth finger.  Service connection has not been established for such generalized complaints that involve the entire hand, as opposed to the service-connected left little finger disability.  Thus, the service-connected left finger disability does not approximate a disability based on loss of use of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  

Finally, there is no evidence of record of any scars, including tender or painful scars, associated with the left fifth finger disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left fifth finger fracture residuals for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left fifth finger fracture residuals is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left fifth finger fracture residuals have been manifested by subjective feelings of pain, weakness, and locking productive of noncompensable limitation of motion of the left fifth finger.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5227 and 5230), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the left fifth finger disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left fifth finger disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The May 2009 VA examination report notes that the Veteran is currently working as a correctional officer.  The Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with mild facet joint arthritis.  See May 2009 VA examination report.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply to the claim for service connection for a back disability, but not to the claims for service connection for right elbow or eye disorders.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Veteran did not have service in the Southwest Asian Theater during the Persian Gulf War; therefore, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) are not for application.  

Service Connection for an Eye Disorder

The Veteran essentially contends that he developed right eye amblyopia in-service, the amblyopia worsened during service, and he continues to have amblyopia; therefore, he contends the right eye amblyopia should be service connected.  See July 2009 notice of disagreement and February 2010 written statement.  In the February 2010 written statement, the Veteran contended that the right eye amblyopia, whether congenital or not, was aggravated beyond the normal progression during active service.  In a December 2013 written statement, the Veteran contended that the medical evidence proves that his right eye vision was aggravated and worsened by active service.  See also May 2014 written statement (contending right eye vision was aggravated during and by service).    

The Board finds that the Veteran has currently diagnosed right eye amblyopia.  See May 2009 VA eye examination report.  Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to either eye.  Service treatment records do not reflect any findings or complaints of eye disease or eye injury.  At the May 2009 VA examination, the Veteran specifically denied ocular trauma or injury during service.  

The Board finds that the Veteran's right eye amblyopia is due to refractive error of the eyes and is not related to a superimposed disease or injury in service.  Amblyopia is "impairment of vision without detectable organic lesion of the eye."  Dorland's Illustrated Medical Dictionary 58 (31st ed. 2007).  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of the applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.    

The May 2009 VA examiner noted a current diagnosis of mild refractive amblyopia in the right eye and opined that this was a congenital disorder.  The VA examiner opined that the Veteran's active service did not cause or aggravate the refractive amblyopia.  The Board finds that the VA examiner's opinion is probative because it is based upon an accurate history, as obtained from review of the claims file and from the Veteran, is based on examination of the Veteran, and is supported by a rationale. 

While the Veteran has contended that his amblyopia worsened during service, he has not contended that there was any superimposed injury of the eye during service.  The Veteran has specifically denied any in-service eye injury, disease, or disorder other than amblyopia.  Refractive errors of the eye, such as amblyopia, are not considered a disease or injury for purposes of service connection.  For these reasons, the Board finds that the Veteran's right eye amblyopia is a refractive error; therefore, the Board finds that service connection is not warranted for right eye amblyopia, and the claim must be denied.  38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Elbow Disorder

The contention liberally construed for the Veteran is that his claimed right elbow disorder, specifically claimed to be tendonitis, is related to active service.  In the July 2009 notice of disagreement and a February 2010 written statement, the Veteran reported that he is still suffering from right elbow tendonitis that first manifested during service.  In a December 2013 written statement, the Veteran contended that he experiences moderate to severe pain, popping, and stiffness in the right elbow.  In a May 2014 written statement, the Veteran contended that he has used over the counter medications to manage the chronic pain, weakness, and soreness associated with the right elbow.

The Board finds that the weight of the evidence is against a finding that the Veteran has a current right elbow disability.  The VA treatment records and VA examination report do not demonstrate a current right elbow disability or that the Veteran is receiving any treatment for a right elbow disorder.

The May 2009 VA examination report notes that the Veteran complained of right elbow pain during service in January 1987 and was treated for right elbow tendonitis.  The VA examiner noted a normal physical examination of the right elbow without any objective evidence of pathology.  The VA examination report notes that X-rays of the right elbow were normal.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski,	 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a right elbow disability at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a right elbow disorder, including pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing orthopedic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has contended that he has right elbow pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d 1356.  The lay and medical evidence in this case reflects right elbow pain, but not any actual, underlying disability.  The weight of the lay and medical evidence of record does not reflect diagnosed or identifiable underlying maladies or disabilities related to the right elbow.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right elbow disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Service Connection for a Back Disorder

The contention liberally construed for the Veteran is that his claimed back disability is related to active service.  In the March 2009 claim, the Veteran reported radiating left side low back pain beginning in 1997, spinal stenosis with radiating pain into the lower extremities beginning in September 1998, and degenerative disc disease beginning in 2002.  In a July 2009 notice of disagreement, the Veteran contended that, although he received a diagnosis of chronic low back pain in 1998, his service in the Air National Guard aggravated his chronic low back pain.  See also February 2010 written statement.    

In a December 2013 written statement, the Veteran contended that he was diagnosed with chronic low back pain in June 1998, but that his chronic low back pain originally began during service in September 1992.  The Veteran contended that his low back disorder was aggravated by military service that produced severe radiating low back pain into the lower extremities.  

In a May 2014 written statement, the Veteran contended that he has received treatment for back problems since September 1992 (in-service) to present.  The Veteran contended that, while he was deployed for the second period of active service in October 2001, it was later determined that he was nondeployable due to severe back problems and numbness in the feet.  The Veteran contended that he has continued to experience chronic back pain since September 1992 and the available medical evidence proves continuity of care over that period.  The Veteran stated that he has taken over the counter and prescribed medications to manage the same chronic severe low back pain.

The evidence of record demonstrates that the Veteran has current diagnosed degenerative disc disease, mild facet joint arthritis, and spinal stenosis.  See May 2009 VA examination report.  




First Period of Active Duty from December 1982 to October 1992

After reviewing all the lay and medical evidence, the Board finds that, for the Veteran's first period of active duty from December 1982 to October 1992, the weight of the evidence demonstrates that the currently diagnosed back disabilities were not incurred in service, and may not be presumed to be incurred therein.

While, in December 2013 and May 2014 written statements, the Veteran contended that his chronic low back pain started during service in September 1992, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to the back.  Service treatment records for the first period of active service do not reflect any complaint, treatment, or diagnosis of a back disorder.  

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  Here, the weight of the evidence is against a finding that the Veteran engaged in combat nor has the Veteran asserted that he suffered a back injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged symptoms of back pain ordinarily would have been recorded had they occurred.  In the December 2013 and May 2014 written statements, the Veteran contended that he has experienced back pain since September 1992.  While a September 1992 service treatment record notes that the Veteran reported right foot tingling and lumbar stretching was encouraged, no diagnosis was provided.  The service treatment record does not indicate that the Veteran reported symptoms of back pain when he sought treatment for right foot tingling in September 1992.  The Board finds that any report of symptoms of back pain in connection with the right foot tingling in September 1992 would have been recorded in the Veteran's service treatment records.  Based on the above, the Board finds that the Veteran did not experience an in-service injury or disease related to the current back disability.

However, as the Veteran's current back disability (arthritis) is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown with regard to the Veteran's first period of active service.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a back disorder in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, as detailed above, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of a back disorder during the Veteran's first period of active service.  A March 1986 periodic physical report notes the Veteran's spine was clinically normal upon physical evaluation.  A May 1987 in-service physical report notes the Veteran's spine was clinically normal upon physical evaluation.  In an associated report of medical history, the Veteran denied recurrent back pain and arthritis.  The Board finds that the Veteran's in-service history of symptoms (i.e., repeatedly denying problems with the spine) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a back disorder during service.  38 C.F.R. § 3.303(b).        

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disorder since service separation from the first period of active service.    

A June 1998 private treatment record notes, based on X-rays, an impression of minimal disc space narrowing at L4-5.  A July 1998 private treatment record notes that the Veteran had reported low back pain radiating down the right leg for one month.  An August 1998 Air National Guard treatment record notes that the Veteran had an acute onset of low back pain in June 1998.  An August 1998 Air National Guard periodic physical report, while the Veteran was in the Reserves, notes that the Veteran's spine was found to be clinically abnormal with limited range of motion in the lumbosacral spine secondary to pain and a diagnosis of low back pain with radiculopathy was noted.  In an associated report of medical history, the Veteran reported lower back pain and numbness in the right leg.  

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In a December 2013 written statement, the Veteran contended that his chronic low back pain started during service in September 1992.  In a May 2014 written statement, the Veteran contended that he has received treatment for back problems since September 1992 (in-service) to present.  The Veteran contended that he has continued to experience chronic back pain since September 1992.  The Board finds that the Veteran's reported history of continued symptomatology since the first period of active service, while competent, is nonetheless not credible.  Significantly, the Board finds that the reported history of continued symptoms of a back disorder since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  

As noted above, the first recorded symptomatology of a back disorder is found in June 1998, over five years after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Further, the Veteran has inconsistently reported the onset of symptoms as having occurred at different times.  As noted above, in December 2013 and May 2014 written statements, the Veteran contended that his chronic low back pain started during service in September 1992 and continued to present.  However, an August 1998 Air National Guard treatment record notes that the Veteran had an acute onset of low back pain in June 1998.  Further, in the March 2009 claim, the Veteran reported radiating left side low back pain beginning in 1997, spinal stenosis with radiating pain into the lower extremities beginning in September 1998, and degenerative disc disease beginning in 2002.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as shown above, the first notation of symptomatology related to a back disorder was in June 1998, over five years after service separation.  Therefore, a back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

In addition to the absence of an in-service injury or illness related to the current back disability and absence of continuous symptoms since service separation, the Board further finds that the weight of the evidence demonstrates that the currently diagnosed back disabilities are not otherwise related to service.  

The May 2009 VA examination report notes that the Veteran's first period of active service ended in 1992 and he went into reserve duty in 1996.  The VA examiner noted that the Veteran did not have any injuries or complaints of low back pain during active duty or during his service in the Reserves.  The VA examiner noted no history of back injury or trauma during active duty training.  The VA examiner, based on the lack of history of back complaints or injuries in service and current physical findings, opined that the Veteran's back disabilities are not related to or caused by the initial period of active service.  The VA examiner noted that the Veteran first complained of back pain in 1998, six years after separation from the first period of active service.  

The May 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed back disabilities and had sufficient facts and data on which to base conclusions.  The Board finds the May 2009 VA examination reports to be highly probative.

The Veteran has consistently contended, throughout the course of this appeal and in statements to health care providers, that his currently diagnosed back disability was caused by service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as degenerative disc disease, mild facet joint arthritis, and spinal stenosis that manifested after service separation.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifests symptomatology that overlaps with other disorders.  Woehlaert at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current back disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  

Additionally, the symptoms of pain and weakness overlap with other disorders.  To differentiate pain and weakness attributable to arthritis from pain and weakness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and weakness, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis, degenerative disc disease, and spinal stenosis.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the current back disabilities, with symptoms that manifested five years after service separation, and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that, for the Veteran's first period of active service from December 1982 to October 1992, the weight of the evidence demonstrates that the Veteran's degenerative disc disease, mild facet joint arthritis, and spinal stenosis were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Second Period of Active Duty from October 2001 to January 2003

The Veteran also contends that his back disabilities were aggravated by his second period of active service (October 2001 to January 2003).  In a July 2009 notice of disagreement, the Veteran contended that, although he received a diagnosis of chronic low back pain in 1998, his service in the Air National Guard aggravated his chronic low back pain.  See also February 2010 written statement.  In a December 2013 written statement, the Veteran contended that his low back disorder was aggravated by military service.

In this case, there is no evidence of record nor has the Veteran asserted otherwise, that an entrance examination was conducted prior to the October 2001 period of active service; therefore, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

Further, the Board finds that the Veteran's back disorder clearly and unmistakably preexisted service in October 2001.  As noted above, a June 1998 private treatment record notes, based on X-rays, an impression of minimal disc space narrowing at L4-5.  A July 1998 private treatment record notes that the Veteran had reported low back pain radiating down the right leg for one month.  An August 1998 Air National Guard periodic physical report notes that the Veteran's spine was found to be clinically abnormal with limited range of motion in the lumbosacral spine secondary to pain.  A diagnosis of low back pain with radiculopathy was noted.  A December 2001 private MRI report notes that the Veteran reported lower back pain radiating into the left leg since 1998.  The private MRI report notes mild moderate disc degeneration, mild disc space narrowing, mild to moderate degenerative facet joint changes, and mild spinal canal stenosis.  Further, the Veteran has specifically acknowledged that his back disorder began prior to the October 2001 period of active service.  See July 2009 notice of disagreement and February 2010 written statement.  Based on the above, the Board finds that a back disorder preexisted active service beginning October 2001 by clear and unmistakable evidence.  

As the presumption of soundness does not attach for the October 2001 to January 2003 period of active service, service connection for a back disability may be granted for this period only if it is shown that the back disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R.	 § 3.306.  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown,	 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting back disability is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence shows that the Veteran's preexisting back disability did not increase in severity during the second period of active service beginning in October 2001.  

A January 2002 service treatment record notes a diagnosis of low back pain with herniated nucleus pulpous and acquired spinal stenosis.  A February 2002 service treatment record notes that the Veteran reported developing lower back pain and leg numbness that had worsened.  The service treatment record notes that it appeared the Veteran had a recurrence of a preexisting back disorder.  The February 2002 service treatment record notes that, with comparison MRIs, there was no change in the back disorder; rather the Veteran had an exacerbation of a preexisting condition.  An October 2002 private treatment record notes that the Veteran was involved in a motor vehicle accident and reported lower back pain.  A November 2002 service treatment record notes that the Veteran was placed on a limited duty profile 2 weeks for the back disorder with no strenuous activity.  In a December 2002 letter, Dr. J.D. noted a diagnosis of lumbar strain/sprain with left radiculopathy that was improving.   

In August 2003 correspondence, Dr. J.D. noted that the Veteran's ongoing back pain and progressive radiculopathy had stabilized.  A March 2004 World Wide Duty Evaluation report notes that the Veteran had ongoing back pain and was unable to perform his duties as a security police member.

The May 2009 VA examination report notes that the Veteran did not sustain any injuries during the second period of active service, but did complain of lower back pain without aggravating factors or injuries shortly after entrance into service.  The VA examiner noted the December 2001 private MRI report impressions of mild moderate disc degeneration, mild disc space narrowing, mild to moderate degenerative facet joint changes, and mild spinal canal stenosis as well as the instances of back pain during the Veteran's second period of active service.  The VA examiner opined that the Veteran's back disabilities are not related to or caused by treatment he received for back pain during the second period of active service.  The VA examiner further opined that there was no evidence of worsening of the back disorder following the two episodes of acute exacerbations during active service in 2002 and noted that these were both self-limited episodes without any long term effects.  

In finding no aggravation during the second period of active service, the Board places significant probative value on the May 2009 VA examination undertaken specifically to address that question.  After a review of the claims file, the VA examiner opined that the back disorder was not aggravated by the October 2001 to January 2003 period of active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The May 2009 VA opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

As an entrance examination for the October 2001 period of active service was not conducted, the presumption of soundness does not attach.  The weight of the evidence indicates that the back disabilities preexisted the October 2001 period of service and indicates that these disabilities did not increase in severity during service; therefore, the weight of the evidence demonstrates no aggravation of preexisting back disabilities by the October 2001 to January 2003 period of active service.  Because the evidence does not demonstrate worsening back disability during this period of active service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting back disability did not increase in severity during the second period of active service; specifically, the Board finds that the Veteran's preexisting degenerative disc disease, mild facet joint arthritis, and spinal stenosis were not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R.	 § 3.306.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Based upon Multiple Noncompensable Service-Connected Disabilities

According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, pursuant to this Board decision, the Veteran has been assigned a compensable (10 percent) disability rating for the service-connected left fifth finger fracture for the entire period on appeal.  As he has been assigned a compensable rating for one of his service-connected disabilities throughout the appeal period, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.  See Butts, 5 Vet. App. at 541.



ORDER

An initial disability rating for left fifth finger fracture residuals of 10 percent, but no higher, is granted.

Service connection for right eye amblyopia is denied.  

Service connection for a right elbow disorder is denied.

Service connection for a degenerative disc disease, mild facet joint arthritis, and spinal stenosis is denied.

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities is denied.


REMAND

Service Connection for Sleep Apnea
and
Initial Rating for Hypertension

In an October 2013 rating decision, the RO granted service connection for hypertension, assigning a noncompensable rating.  In a December 2013 written statement, the Veteran expressed disagreement with the noncompensable disability rating assigned for the service-connected hypertension.  In March 2014, the RO denied service connection for sleep apnea.  In a May 2014 written statement, the Veteran expressed disagreement with the denial of service connection for sleep apnea. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The December 2013 and March 2014 notice of disagreements were properly filed with the RO.  As such, the Board finds that these were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for sleep apnea and a higher (compensable) initial rating for hypertension for further procedural action.

Service Connection for a Left Shoulder Disorder 

The Veteran was provided with a VA examination in May 2009 to assist in determining the nature and etiology of the claimed left shoulder disorder.  The VA examination report notes a normal physical examination of the left shoulder without any objective evidence of pathology and that X-rays of the left shoulder were normal.  The Board finds that the May 2009 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran does not have a current left shoulder disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A March 2005 MRI report notes supraspinatus tendinopathy, acromioclavicular joint osteoarthritis, supraspinatus impingement, and glenohumeral joint osteoarthritis of the left shoulder.  The Board finds that there is evidence of record that shows the Veteran has a current left shoulder disability.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the left shoulder disability.  See McLendon, 20 Vet. App. 79.          

Service Connection for a Skin Disorder

July 1992 service treatment records note that the Veteran had an acne breakout behind the right ear that was cystic in nature.  At the May 2009 VA skin disorders examination, the VA examiner diagnosed dermatitis, most likely allergic, currently in remission.  The December 2013 VA skin examination report notes that the Veteran has a rash on the neck and arms, without specific diagnosis.  Neither the May 2009 nor the December 2013 VA examiner opined as to whether the Veteran's currently diagnosed skin disorder was incurred in or caused by active service.  Based on the above, the Board finds that there is some evidence that the Veteran's skin disorder may be related to active service; therefore, the Board finds that an additional VA opinion is necessary.  Id.  

Accordingly, the issues of a compensable rating for hypertension and service connection for sleep apnea, a skin disorder, and a left shoulder disorder are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for sleep apnea and a higher (compensable) initial rating for hypertension.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, schedule the Veteran for a VA examination(s) to address the skin and left shoulder disorders.  The claims folder should be made available to the examiner.  The examiner should provide a rationale and basis for all opinions expressed.  The examiner should diagnose all skin and left shoulder disorders and then offer the following opinion with respect to each diagnosed disability:

Is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

With respect to the claimed left shoulder disorder, the VA examiner should note and discuss the March 2005 MRI report noting supraspinatus tendinopathy, acromioclavicular joint osteoarthritis, supraspinatus impingement, and glenohumeral joint osteoarthritis of the left shoulder.  

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


